IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 August 17, 2011 Session

             STATE OF TENNESSEE v. MATTHEW WHITEHAIR

                   Appeal from the Circuit Court for Rutherford County
                            No. F-64154 David Bragg, Judge



                   No. M2010-02415-CCA-R3-CD - Filed March 9, 2012


The Rutherford County Grand Jury indicted Defendant, Matthew Whitehair, for three counts
of rape of a child, two counts of rape, eight counts of incest, three counts of statutory rape
by an authority figure, and one count of sexual battery by an authority figure. During the
investigation of the case, officers interviewed Defendant at the police station and videotaped
the interview. Prior to trial, Defendant filed a motion to suppress the videotaped interview.
After a hearing, the trial court granted Defendant’s motion to suppress. The trial court held
that the videotape was not relevant because Defendant’s answers were ambiguous.
Following the granting of the motion to suppress the State moved the trial court for an
interlocutory appeal pursuant to Tennessee Rule of Appellate Procedure 9. The trial court
denied this motion and the State applied in this Court for an extraordinary appeal pursuant
to Tennessee Rule of Appellate Procedure 10. This Court granted the State’s application
solely on the basis that the trial court acted arbitrarily in denying the application for a Rule
9 appeal. This Court did not address the merits of the granting of the motion to suppress.
On appeal, the State argues that the trial court erred. We have reviewed the record on appeal
and conclude that the trial court did not abuse its discretion in granting the motion to
suppress. Therefore, we affirm the trial court’s decision to grant Defendant’s motion to
suppress.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed

J ERRY L. S MITH, J., delivered the opinion of the court, in which JOSEPH M. T IPTON, P.J., and
D ONALD P. H ARRIS, S R. J. , joined.

D. Brock East, Murfreesboro, Tennessee, for the appellee, Matthew Whitehair.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; William Whitesell, District Attorney General; and Laural Heminway, Assistant
District Attorney General, for the appellant, State of Tennessee.
                                         OPINION

                                    Factual Background

       Detective Wayne Lawson received a call originating with the Department of
Children’s Services (“DCS”) that there had been inappropriate behavior between the victim
and Defendant. Because Detective Lawson knew Defendant through coaching their sons in
football, Detective Lawson called Detective Tommy Roberts to accompany him to
Defendant’s house.

       When the officers knocked on the door, Defendant answered. They told Defendant
that they needed to speak with the victim. Defendant pointed to her bedroom. Detective
Roberts proceeded to the victim’s room and spoke with her.

       Detective Lawson remained in the main part of the house with Defendant. Defendant
did not ask why the officers were at the house or why they wanted to speak with the victim.
Detective Lawson told Defendant that they had received a complaint from DCS that there
had been inappropriate behavior between Defendant and the victim. Detective Lawson asked
Defendant if the allegations were true. Defendant responded that they “shouldn’t be.”
Detective Lawson asked, “Is there anything to it?” Defendant responded, “There shouldn’t
be.” Defendant never directly denied the accusations. Detective Lawson testified that he
was with Defendant for no longer than fifteen minutes.

        When Detective Roberts finished speaking with the victim, he pulled Detective
Lawson aside and told him they needed to take the victim to the station for a better statement.
Detective Lawson told Defendant they needed to take the victim to the station and that he
was free to come to the station if that is what he wanted to do. The victim was brought to the
station in a marked police car. Defendant drove himself to the station and brought his minor
son with him.

        The officers interviewed the victim for about fifteen to thirty minutes. After
interviewing the victim, the officers took Defendant into an interview room equipped with
audio and video equipment. They proceeded to videotape an interview of Defendant.
Initially, they advised Defendant of his Miranda rights. During the interview, the officers
asked Defendant if he had sexual relations with the victim. Defendant replied that he did not
know how to answer them and that he did not care to comment on the allegations. After a
brief time, Defendant requested an attorney and the interview ended.




                                              -2-
       On February 1, 2010, the Rutherford County Grand Jury indicted Defendant for three
counts of rape of a child, two counts of rape, eight counts of incest, three counts of statutory
rape by an authority figure, and one count of sexual battery by an authority figure.

       On September 28, 2010, Defendant filed a motion to suppress the videotape of the
interview. In his motion, Appellant argued that the videotaped statement should be
suppressed because it was not relevant and should be excluded pursuant to Rule 402 of the
Tennessee Rules of Evidence. In the alternative, Appellant argued that if the videotaped
statement was relevant, the prejudicial effect of the evidence outweighs its probative value
and should be excluded pursuant to Rule 403 of the Tennessee Rules of Evidence. On
October 18 and 21, 2010, the trial court filed an order and an amended order granting
Defendant’s motion to suppress. The trial court made the following findings:


               Motion to Suppress Defendant’s Video Statements. Granted. Under
       Tennessee Rule of Evidence 402, evidence which is not relevant is not
       admissible. Here, the video statement offered by the State contains two
       minutes of an empty room, five minutes of the Defendant and his minor son
       sitting in the interview room waiting for officers to appear, two minutes of the
       officers and the Defendant going over the Miranda rights, and about seven
       minutes of interaction between the interrogating officers and the Defendant
       where the officers repeat the allegations of the alleged victim and the
       Defendant states he doesn’t know how to answer. At the seventeen minute
       mark Defendant invokes his right to remain silent and asks for an attorney.

              The statements of the officers include unfounded statements asserting
       the Defendant’s guilt of the alleged victim’s accusations. The Defendant does
       not admit, deny, acquiesce or remain silent. His responses to the interrogating
       officers’ accusations are ambiguous. The video contains unsupported
       assertions of the Defendant’s guilt based on his appearance or failure to
       answer or deny the accusations.

               The Court finds the video statement of Defendant to be irrelevant in that
       it has no tendency to make the existence of any fact that is of consequence to
       the determination of the action more probable or less probable than it would
       be without the evidence.

             Further, if any of the video statement were arguably relevant, the
       statements of the interrogating officers require it to be excluded because of the
       dangers of unfair prejudice, confusion of the issues and misleading the jury as

                                              -3-
       described in Tennessee Rule of Evidence 403. For these reasons the Court
       grants Defendant’s motion.


       On November 23, 2010, the State filed an application to appeal under Rule 10 of the
Tennessee Rules of Appellate Procedure. On November 30, 2010, this Court granted the
application.

                                         ANALYSIS

       On appeal, the State argues that the trial court erred in granting Defendant’s motion
to suppress his video statement. Defendant argues that the trial court did not err.

        “This Court will uphold a trial court’s findings of fact in a suppression hearing unless
the evidence preponderates otherwise.” State v. Hayes, 188 S.W.3d 505, 510 (Tenn. 2006)
(citing State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). On appeal, “[t]he prevailing party
in the trial court is afforded the ‘strongest legitimate view of the evidence and all reasonable
and legitimate inferences that may be drawn from that evidence.’” State v. Carter, 16
S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998)).
“Questions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” Odom, 928 S.W.2d at 23. Our review of a trial court’s application of law to the facts
is de novo, with no presumption of correctness. State v. Walton, 41 S .W.3d 75, 81 (Tenn.
2001) (citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958
S.W.2d 626, 629 (Tenn. 1997)). When the trial court’s findings of fact are based entirely on
evidence that does not involve issues of witness credibility, however, appellate courts are as
capable as trial courts of reviewing the evidence and drawing conclusions, and the trial
court’s findings of fact are subject to de novo review. State v. Binette, 33 S.W.3d 215, 217
(Tenn. 2000). Further, we note that “in evaluating the correctness of a trial court’s ruling on
a pretrial motion to suppress, appellate courts may consider the proof adduced both at the
suppression hearing and at trial.” State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

        In order to determine whether to grant the motion to suppress, the trial court had to
conclude whether Defendant’s videotaped statement was relevant at trial. In order to be
admissible, evidence must be relevant and probative to an issue at trial. State v. McCary, 922
S.W.2d 511, 515 (Tenn. 1996); see also Tenn. R. Evid. 402. Evidence is relevant if it has
“any tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.” Tenn.
R. Evid. 401. However, relevant evidence may be excluded at trial if the probative value of
that evidence “is substantially outweighed . . . by considerations of undue delay, waste of

                                              -4-
time, or needless presentation of cumulative evidence.” Tenn. R. Evid. 403. The
determination of relevancy is left to the discretion of the trial court, and this Court will not
overturn a trial court’s determination in this regard in the absence of an abuse of discretion.
State v. Forbes, 918 S.W.2d 431, 449 (Tenn. Crim. App. 1995).

       We have reviewed the videotaped statement and agree with the trial court that when
questioned by the officers Defendant did not “admit, deny, acquiesce, or remain silent.” His
answers were ambiguous at best. At one point, Defendant discussed with the officers that
he knew they were very skilled in investigating and interviewing and, in light of that fact, he
did not know how to respond to their questions. He stated that he was unsure what the result
would be if he answered either yes or no to their questions. The State attempts to
characterize Defendant’s answers as an admission because they were not a direct denial.
However, we agree with the trial court’s assessment that Defendant’s answers were
ambiguous and are not evidence that would lead to a conclusion that Defendant was or was
not guilty of the offenses as charged. Therefore, we conclude that there was no abuse of
discretion on the part of the trial court in granting the motion to suppress.

                                       CONCLUSION

       For the foregoing reasons, we affirm the decision of the trial court.




                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                              -5-